Opinion issued February 24, 2015




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-15-00006-CV
                        ———————————
 PAULA HILL, INDIVIDUALLY, AS NEXT FRIEND OF J.K., A MINOR
  CHILD, AND AS ATTORNEY-IN-FACT FOR SUZANNE KNUPPEL,
                        Appellant
                                     V.
TEXAS CHILDREN’S HOSPITAL; BAYLOR COLLEGE OF MEDICINE;
SALWA SHENAQ, M.D., INDEPENDENT EXECUTOR OF THE ESTATE
 OF SALEH SHENAQ, M.D.; AND FELIX R. SHARDONOFSKY, M.D.,
                         Appellees


                  On Appeal from the 55th District Court
                          Harris County, Texas
                    Trial Court Case No. 2013-64839


                       MEMORANDUM OPINION
      Appellant, Paula Hill, individually, as next friend of J.K., a minor child, and

as attorney-in-fact for Suzanne Knuppel, has filed an agreed motion to dismiss the

appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2